*364The trial court properly denied defendant’s request for a lay witness opinion charge since the arresting officer’s testimony about the methods of operation of street-level drug dealers and how they are sometimes able to dispose of drugs and prerecorded buy money before being arrested did not express an opinion as to why, in this case, no drugs or prerecorded buy money were recovered, but merely recounted the officer’s experience as a narcotics officer with over 1,500 arrests. Defendant’s claim of prosecutorial misconduct during summation is unpreserved for appellate review (CPL 470.05 [2]), and, in any event, without merit. Concur — Wallach, J. P., Ross, Nardelli, Williams and Mazzarelli, JJ.